Luke, J.
Claude Maddox was indicted for the offense of simple larceny. .The specific charge was stealing a coffin, after the coffin, with a body therein, had been buried. The evidence authorized a finding by the jury that the defendant and two other persons unearthed the coffin, removed the dead body from it, and took and carried away the coffin with intent to steal the same. The defendant contends that his conviction of the unlawful taking and carrying away of the coffin with intent to steal the same was unauthorized by law, for the reason that the coffin, as he contends, was of no value, was owned by no one, and was not the subject-*557matter of larceny. We do not agree with this contention. The evidence shows that the coffin was purchased by the husband of the woman whose dead body was placed in it and buried. The evidence shows that in a very short time thereafter the coffin was unearthed by the defendant and two others, they being a part of the ones who assisted at the burial, and the evidence further shows, that, with a little cleaning up, no one save those who took the coffin up would have known it from a new one. The defendant’s conviction was demanded, and the court properly overruled the motion for a new trial. See Ware v. State, 31 Ga. App. 554.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.